Citation Nr: 0117623	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  99-22 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected sarcoidosis with hepatic granulomas, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for the service 
connected dysthymic disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active duty for training from March to July 
1990.

This appeal arises from an August 1999 rating decision of the 
Cleveland, Ohio Regional Office (RO).  The veteran testified 
before the undersigned member of the Board at a May 2001 
teleconference hearing.


REMAND

The veteran contends that higher evaluations are warranted 
for his service sarcoidosis and dysthymia.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The veteran testified in May 2001 
that he was receiving VA medical treatment at the Columbus VA 
outpatient facility.  All current outpatient treatment 
records must be obtained.  

As additional information is being requested which may affect 
an examiner's assessment of the veteran's psychiatric 
disability, another psychiatric examination will be ordered.  
In this regard, VA is required to conduct an accurate and 
descriptive medical examination based on the complete medical 
record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In this case, the July 1999 VA psychiatric 
examination was flawed as the examiner did not have the 
veteran's claims folder to include the current psychiatric 
treatment records.  The Court has also held that in cases 
concerning the rating of disorders, clinical findings must be 
related specifically to the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204 (1994).  

As the Board's consideration of factors which are wholly 
outside the rating criteria provided by the regulation is 
error as a matter of law (See Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992)), the examiner is being furnished the 
pertinent excerpt from the Rating Code governing ratings of 
psychiatric disabilities so that the examiner may address the 
type of information needed by the Board to assign a rating to 
the veteran's disability.    

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name....100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships....70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships....50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)....30

38 C.F.R. § 4.130 (2000)

With regard to the claim for a higher rating for the service 
connected sarcoidosis, the veteran testified in May 2001 that 
symptoms included arthralgias and synovitis of the joints; 
fatigue, fever, and night sweats; and gastrointestinal 
complaints.  The impression in a November 1999 VA examination 
report was mild peripheral neuropathy that was more likely 
than not associated with the veteran's sarcoidosis.  On 
another VA examination in November 1999, the examiner noted 
that at the time of the next flare, a definite diagnosis as 
to arthralgias and arthritis could be made by biopsy of the 
synovial sac.  

In view of the examination reports and the reported symptoms, 
the veteran should be afforded VA examinations to fully 
evaluate all disability present relating to service connected 
sarcoidosis with hepatic granulomas.  Thereafter, all 
disability that is determined to be associated with the 
service connected sarcoidosis should be evaluated under the 
appropriate diagnostic code.  See Diagnostic Code 6846 
(sarcoidosis) which indicates that active disease or 
residuals should be rated as chronic bronchitis and extra-
pulmonary involvement should be rated under the specific body 
system involved.

The record shows that the veteran has applied for Social 
Security Administration (SSA) disability benefits since the 
termination of his employment with the post office.  The 
Court has held that the VA has a duty to attempt to secure 
all records of the SSA regarding the veteran's rating of 
unemployability for SSA purposes.  Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992).  Thus, the RO must request 
complete copies of the SSA decision and records utilized in 
considering the veteran's claim for disability benefits.

Accordingly, it is the decision of the Board that further 
development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his service-connected 
sarcoidosis and dysthymia.  Based on his 
response, the RO should obtain copies of 
all such records from the identified 
treatment sources to include complete 
records from the Columbus VA outpatient 
clinic and associate them with the claims 
folder.

2.  The Social Security Administration 
should be contacted and asked to furnish 
all medical records and administrative 
decisions which have been prepared in 
connection with the veteran's claim for 
SSA disability benefits.  

3.  When the above records have been 
entered into the claims folder, the 
veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected dysthymia under the 
criteria in DSM IV.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner and reviewed in 
conjunction with the examination.  All 
appropriate testing should be performed 
in connection with this examination in 
order to evaluate fully the veteran's 
condition.  A GAF score and an analysis 
of its meaning should be provided.  The 
examiner should provide a complete 
rationale for all opinions and 
conclusions and all opinions should be 
supported by reference to specific 
medical records on file.  All psychiatric 
rating criteria as listed above must be 
addressed.  

4.  The veteran should be afforded VA 
examinations to fully and fairly evaluate 
all disability related to the service 
connected sarcoidosis.  The importance of 
appearing for the scheduled examinations 
and the consequences of his failure to do 
so should be made available to the 
veteran.  The claims folder must be made 
available to the examiners prior to the 
examinations.  All indicated diagnostic 
tests must be performed to include a 
biopsy of the synovial sac during a 
period of flare-ups.    

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to the provisions of Green and 
Massey and extra-pulmonary involvement 
should be rated under the specific body 
system involved.  (See provisions of DC 
6846).  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded a reasonable opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




